August 27, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Registrant: Prudential Annuities Life Assurance Corporation Principal Underwriter: Prudential Annuities Distributors, Inc. Registration Statement on Form S-3, Registration No. 333- Dear Sir or Madam: Acceleration of the above-referenced registration statement to September 15, 2014 is hereby requested pursuant to Rule 461 of Regulation C. We represent and acknowledge that: · Should the Commission or the Staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; · The Staff’s comments, the Registrant’s changes to the disclosure in response to the Staff’s comments, or the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from this responsibility; and · The Registrant may not assert this action or the Staff’s comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Prudential Annuities Life Assurance CorporationPrudential Annuities Distributors, Inc. /s/ William J. Evers /s/ John Rosero William J. Evers Vice President and Corporate Counsel John Rosero Vice President cc:Sally Samuel, SEC
